Smith, J., (after stating the facts). Few decisions have been cited oftener, and none have been more universally approved, than the case of Smith v. Clay, 3 Bro. C. C. p. 640, where Lord Camden said: “A court of equity, which is never active in relief in cases against conscience or public convenience, has always refused its aid to stale demands where the party has slept upon his rights and acquiesced for a great length of time. Nothing can call this court into activity, but conscience, good faith, and reasonable diligence. Where these are wanting, the court is passive and does nothing. ’ ’ This appears to be a case calling for the application of this doctrine; but appellant says this doctrine should not be applied to him because, under the allegations of his complaint, he had no knowledge of the action taken by the corporations resulting in' their consolidation, and did not know what his rights in the premises were, and that there had never been any denial of his rights by the consolidated company until his demand, immediately preceding the institution of this suit. But it is well settled that means of knowledge are in equity equivalent to knowledge itself. While knowledge is necessary to ground the defense of laches, yet, where the circumstances were such as to have induced inquiry, and the means of ascertaining the truth were available, the party is chargeable with knowledge of the truth; the law in such cases being that, “where the question of laches is in issue, the plaintiff is charged with such knowledge as he might have obtained upon inquiry, provided the facts already known by him were such as to put upon a man of ordinary intelligence the duty of inquiry.” Johnston v. Standard Mining Co., 148 U. S. 370; Williams v. Bennett, 75 Ark. 312. Under the allegations of the complaint appellant’s vendor knew he was a stockholder of the Cairo & Fulton Railroad Company, and that for a long period of years he was being paid no dividends on his investment, yet it appears from the complaint that appellee took possession on the 30th of April, 1874, of all the property of the Cairo & Fulton Railroad Company of every character, and converted it to its own use, and has since continuously used it. It is not alleged in the complaint that appellant’s vendor had no notice of this fact, and after these years, the presumption must be indulged that he did know it. But it is manifest, that at any time, the slightest inquiry would have disclosed the facts to him, because they were notorious and of common and general public knowledge, for the appellee took the property pursuant to the agreement of consolidation stated in the complaint, which was made under the public statutes of Arkansas and Missouri. One interested as part owner of the Cairo & Fulton Railroad Company could not ignore a fact of such public notoriety as that that railroad, which was one of the principal railroads in the State, had passed entirely out of existence and that the railroad which had been called by that name had ceased to be so called, and was called by another name, and had become the property of another company. The failure to receive dividends or other returns upon his stock should have suggested some inquiry, and the slightest inquiry would have apprised him of the truth, for the means of knowledge were immediately at hand, and he could have readily learned every fact now relied on as grounds for recovery. The complaint alleges that the consolidated company has used its funds and funds belonging to the plaintiff to purchase stock in its own and other corporations, thus showing changes in the relations and situation of the parties and the necessity for an extensive accounting after the lapse of many years. This can not now be required, for the rights appellant may once have had are now too stale to command the attention of the court. Of necessity there must come a time, beyond which one can not wait, to begin the enforcement of any right, however meritorious. In our judgment that time was exceeded here, and the judgment and the decree of the court below is therefore affirmed.